      Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

FRESHUB, INC., a Delaware Corporation,
and FRESHUB, LTD., an Israeli Limited
Liability Company,                            Case No.: 1:19-CV-00885-ADA

               Plaintiffs,

    vs.

AMAZON.COM INC., a Delaware
Corporation, AMAZON.COM SERVICES,
LLC, a Delaware Limited Liability Company,
PRIME NOW, LLC, a Delaware Limited
Liability Company WHOLE FOODS
MARKET SERVICES, INC., a Texas
Corporation,

               Defendants.


       PLAINTIFFS FRESHUB, INC. AND FRESHUB, LTD.’S MOTION FOR
     INTRA-DISTRICT RETRANSFER OF VENUE TO THE WACO DIVISION


Paul J. Andre                                John Palmer
Lisa Kobialka                                Texas Bar No. 15430600
James Hannah                                 NAMAN HOWELL SMITH & LEE PLLC
KRAMER LEVIN NAFTALIS                        400 Austin Ave., Suite 800, P.O. Box 1470
 & FRANKEL LLP                               Waco, TX 76703
990 Marsh Road                               Telephone: (254) 755-4100
Menlo Park, CA 94025                         Facsimile: (254) 754-6331
Telephone: (650) 752-1700                    palmer@namanhowell.com
pandre@kramerlevin.com
lkobialka@kramerlevin.com                    Attorneys for Plaintiffs,
jhannah@kramerlevin.com                      FRESHUB, INC. and FRESHUB, LTD.


Dated: May 7, 2021
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 2 of 11




I.     INTRODUCTION

       To avoid delaying trial and attendant prejudice to Plaintiff Freshub, Inc. and Freshub Ltd.

(“Freshub”), Freshub requests that the Court retransfer venue from the Austin Division to the

Waco Division, where Freshub originally filed this action. Retransfer is proper because the

Austin courthouse is unavailable for trial—scheduled to begin in 5 weeks—due to the closures

and backlog caused by the COVID-19 pandemic, which was un-anticipatable at the time of the

original transfer to Austin. Indeed, this Court granted a strikingly similar motion in VLSI Tech.

LLC v. Intel Corp., No. 1:19-cv-00977-ADA, 2020 WL 8254867 (W.D. Tex. Dec. 31, 2020),

where the Court held that the Austin courthouse’s closure was an unanticipated COVID-19 event

that warranted retransfer to the Waco Division, where the case was originally filed. The same

should follow here.

II.    BACKGROUND

       On June 24, 2019, Freshub filed its Complaint for Patent Infringement against

Amazon.com, Inc., Amazon Digital Services, LLC, AmazonFresh, LLC, Prime Now, LLC and

Whole Foods Market, Inc.’s 1 in the Waco Division of the Western District of Texas. Dkt. No. 1

at 1. The defendants to the initial Complaint filed a Motion for Intra-district Transfer to the

Austin Division arguing that it was a more convenient forum. Dkt. No. 20 at 3. Freshub

opposed this motion. Dkt. No. 24. On September 9, 2019, this Court granted the intra-district

transfer from the Waco courthouse to the Austin courthouse—less than 100 miles away. Dkt.

No. 29. In granting the transfer, the case remained assigned to the docket of the Honorable Alan

D. Albright and the Court noted “[w]ere there a compelling reason supporting maintaining venue



1
 Freshub filed its Amended Complaint on September 18, 2019, against Amazon.com, Inc.,
Amazon Services, LLC (formerly known as Amazon Digital Services, LLC), Prime Now, LLC
and Whole Foods Market Services, Inc. (collectively, “Defendants”).


                                                 1
         Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 3 of 11




in the Waco Division, then the Court would weigh the issue of the distance between the two

courthouses more carefully.” Dkt. No. 29 at 3. Since that time, the Court has entered a

Scheduling Order and three Modifying Orders setting a trial date for June 14, 2021. See Dkt.

Nos. 40, 60, 86, 89. The parties have completed fact and expert discovery, held the Markman

and discovery hearings, and are in the final pretrial process.

         Six months after this action was transferred to Austin, the COVID-19 pandemic began in

the United States. VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00977-ADA, 2020 WL 8254867,

at *1 (W.D. Tex. Dec. 31, 2020) (citing Press Release, The White House, Message to the

Congress on Declaring a National Emergency Concerning the Novel Coronavirus Disease

(COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/briefingsstatements/

message-congress-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-

19-outbreak/). This forced courthouses across the country and the Western District of Texas to

shut down and place a hold on their dockets. See Declaration of Lisa Kobialka (“Kobialka

Decl.”) filed herewith, Ex. 1. This placed an unprecedented strain on the Court’s docket, as

courthouses had to delay numerous criminal and civil trials for unknown periods of time. Id.,

Ex. 2.

         On May 3, 2021, counsel for Freshub asked counsel for Defendants for their agreement to

hold the upcoming trial in Waco. Counsel for Defendants responded that they needed to confer

with their clients. On May 5, Freshub asked Defendants to be prepared to discuss transfer during

the parties’ meet and confer that afternoon. Id., Ex. 3 at 3. That day, counsel for Defendants

said they had no position to convey at that time and did not expect to have a position from their

clients until the week of May 10th. Id. at 1. Later that day, counsel for Defendants informed the

Court that “there is no agreement—as of this time—to transfer this case to Waco. Freshub has




                                                  2
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 4 of 11




proposed transfer and Defendants are still considering the proposal.” Id., Ex. 4 at 2. In response,

the Court’s clerk advised the parties that it is “very unlikely that this case can be tried in the

Austin courthouse in June.” Id. Further, the Court noted that “[i]f the parties intend to try this in

June, the Court invites the parties to file a motion to transfer this case to Waco.” Id.

        Defendants have not yet indicated whether they agree to transfer to Waco. Freshub has

attempted in good faith to meet and confer with Defendants as shown above, but Freshub cannot

withstand further delays in Defendants’ response. Given the rapidly-approaching trial date and

pursuant to the Court’s invitation, Freshub brings this motion to retransfer the case back to

Waco.

III.    ARGUMENT

        The Court has discretion to retransfer this action back to Waco. As the Fifth Circuit

explained in In re Cragar Indus., Inc.:

            When [] unanticipatable post-transfer events frustrate the original purpose
            for transfer, a return of the case to the original transferor court does not foul
            the rule of the case nor place the transferee court in a position of reviewing
            the decision of its sister court. It, instead, represents a considered decision
            that the case then is better tried in the original forum for reasons which
            became known after the original transfer order.

706 F.2d 503, 505-06 (5th Cir. 1983) (original emphasis omitted). Thus, retransfer is warranted

where: “1) there must be an unanticipatable post-transfer event that 2) frustrates the original

purpose for transfer and 3) retransfer should be granted under the most impelling and unusual

circumstances.” VLSI Tech., 2020 WL 8254867, at *3, citing In re Cragar, 706 F.2d at 505-06.

“Such unanticipated post-transfer events, in conjunction with the traditional factors bearing on a

§ 1404(a) analysis, are the appropriate statutory authority for moving an action from one court to

another intra-district court.” Id.




                                                   3
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 5 of 11




       The unavailability of the Austin courthouse for the trial scheduled in this case due to

COVID-19 related delays and closures is an unanticipated post-transfer event that frustrates the

original purpose of transfer. A reevaluation of the § 1404(a) factors in light of the pandemic

favors retransfer. Instructive here is this Court’s decision in VLSI Tech, where the Court held

that the closure of the Austin courthouse was an unanticipated COVID-19 event that warranted

retransfer of the case to the Waco Division, where the case was originally filed. 2020 WL

8254867, at *6. As set forth below, the same should follow here.

       A.      The Effects of the COVID-19 Shutdowns are Un-Anticipatable Post-Transfer
               Events

       There can be no question that the unavailability of the Austin courthouse for trial due to

COVID-19-related closures and congestion is an un-anticipatable post-transfer event. When this

Court transferred this case to the Austin Division in September 2019, there was no foreseeable

indication that the country would be brought to a standstill by the COVID-19 pandemic. Dkt.

No. 29. As the COVID-19 pandemic put a halt to all business and travel, it further strained the

already busy docket of the Court with the numerous civil and criminal trials being rescheduled

for a time when they could safely be held. Because courts were closed and delayed without any

clear indication as to the duration of time, there were no mitigating acts the parties or Court

could do to avoid the current situation.

       Here, the parties and Court are moving diligently through the final pretrial phases and are

prepared for trial as scheduled in June. Although the Austin courthouse is unavailable for trial in

June, the Waco courthouse is available. Kobialka Decl., Ex. 4 at 2. Because the COVID-19

pandemic and its effects on the courts were in no way foreseeable at the time the intra-district

transfer to the Austin Division was granted, they are “un-anticipatable post-transfer events.” See




                                                  4
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 6 of 11




VLSI Tech., 2020 WL 8254867, at *3 (“the Austin courthouse’s closure due to COVID-19 was

an unanticipated post-transfer event”).

       B.      The COVID-19 Pandemic is a Quintessential “Unusual and Impelling
               Circumstance” Warranting Retransfer

       Freshub has already incurred significant costs in litigating this case, and discovery is

complete with the June 14th trial date rapidly approaching. Any delay to resolve the Austin

Division’s scheduling conflicts significantly prejudices Freshub. See Tinnus Enters., LLC v.

Telebrands Corp., No. 6:16-cv-00033-RWS, 2017 WL 2989201, at *3 (E.D. Tex. Apr. 5, 2017),

adopted, No. 6:16-cv-00033-RWS, 2017 WL 2989203 (E.D. Tex. May 30, 2017) (plaintiffs have

an interest in the timely and cost effective enforcement of their patent rights). The unanticipated

post-transfer events of COVID-19 and the subsequent closures and squeeze on the availability of

the Austin courthouse are once in a lifetime circumstances that are not likely to rise again. Thus,

as this Court observed in VLSI Tech., this is the quintessential “unusual and impelling

circumstance” for which retransfer is warranted. 2020 WL 8254867, at *3.

       C.      The Effects Stemming From the COVID-19 Pandemic Frustrate the Purpose
               of the Transfer to the Austin Division

       The fact that there is no available courtroom in the Austin Division for trial as scheduled

in this case frustrates the original purpose of the transfer. As set forth below a “revaluat[ion of

the] § 1404(a) analysis in light of the pandemic,” warrants retransfer. Id.

       To begin, “jurisdiction for this suit clearly exists in the Western District of Texas” and

Freshub properly brought this action in Waco. Dkt. No. 29 at 1; see also In re Volkswagen of

Am., Inc., 545 F.3d 304, 312 (5th Cir. 2008) (en banc) (quoting 28 U.S.C. § 1404(a)) (finding the

preliminary question under § 1404(a) is whether a civil action “might have been brought” in the

destination venue). Further, a reevaluation of both the private and public Volkswagen factors

favors retransferring this case back to the Waco Division.


                                                  5
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 7 of 11




               1.      The Private Interest Volkswagen Factors Weigh in Favor of
                       Retransferring the Case Back to Waco

       The private interest Volkswagen factors are: “(1) the relative ease of access to sources of

proof; (2) the availability of compulsory process to secure the attendance of witnesses; (3) the

cost of attendance for willing witnesses; and (4) all other practical problems that make trial of a

case easy, expeditious and inexpensive.” In re Volkswagen, 545 F.3d at 315 (citations omitted).

       Due to the unavailability of an Austin courtroom for trial in June, the private interests

now weigh in favor of retransfer to Waco. In granting transfer, the Court observed that

documents were located in Austin, but the “relative ease of access to sources of proof” factor is

now neutral given that the case is now beyond the discovery stage. All document exchanges

have already occurred and the parties are now in their final preparations before trial. Given that

there will be no further exchange of evidence and the significant ease in which documents are

nowadays transferred and presented, Waco presents the convenient forum for this evidence to be

timely heard—not Austin. See VLSI Tech., 2020 WL 8254867, at *4 (the fact that discovery was

closed and documents were available in electronic form renders determination on ease of access

to documents in previous transfer decision moot).

       The “cost of attendance” and “compulsory process” factors now favor retransfer to Waco.

In its order granting transfer to Austin, the Court was persuaded by the fact that at that time “all

of the anticipated witnesses are located” in Austin. Dkt. No. 29 at 3. However, of the eleven

witnesses Defendants have identified for trial, only one resides in Austin; namely, Jason

Buechel, an employee of Whole Foods Market, Inc. and corporate designee for defendant Whole

Foods Market Services, Inc. Kobialka Decl., Ex. 5 at 10 (Defendants’ Fourth Amended Initial

Disclosures); id., Ex. 6 at 2 (Defendants’ Preliminary Trial Witness List). The other ten

witnesses are traveling outside of Austin, and would greatly benefit from the lower costs



                                                  6
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 8 of 11




associated with holding trial in Waco over Austin. Id., Exs. 7-17; see also VLSI Tech., 2020 WL

8254867, at *4 (finding that “hotel costs in Waco are cheaper”).

       Any “cost of attendance” at trial for sole employee-witness located in Austin will be

minimal, as the Waco courthouse is less than 100 miles away from Austin. As the Court held in

granting transfer, “[w]ere there a compelling reason supporting maintaining venue in the Waco

Division, then the Court would weigh the issue of the distance between the two courthouses

more carefully.” Dkt. No. 29 at 3. As set forth herein, the closures caused by the COVID-19

pandemic that prevent a timely trial in Austin is a “compelling reason.” Additionally, the

convenience of employee witnesses is entitled to little weight. See ADS Sec. L.P. v. Advanced

Detection Sec. Servs., Inc., No. A-09-CA-773 LY, 2010 WL 1170976, at *4 (W.D. Tex. Mar. 23,

2010), report and recommendation adopted in A-09-CA-773 LY, ECF No. 20 (W.D. Tex. Apr.

14, 2010) (convenience employee witnesses is entitled to little weight) (citation omitted).

Moreover, the parties agreed that any witness who is sick or unable to attend because they cannot

travel due to COVID-19 may testify via videoconference. Because hotels are cheaper in Waco,

witnesses unable to travel may testify via videoconference, and the travel costs of Mr. Buechel

will be minimal, the “compulsory process” and “cost of attendance” factors now weigh in favor

of Waco over Austin.

       Finally, transferring the case back to Waco will “make trial of a case easy, expeditious

and inexpensive,” as there is no courtroom availability in Austin due to the congestion caused

from the COVID-19 shutdowns. By contrast, there is courtroom availability in the Waco

courthouse, where this Court regularly conducts trials. Thus, the “all other practical problems”

factor weighs strongly in favor of transferring the case back to Waco for trial next month.




                                                 7
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 9 of 11




                2.      The Totality of the Public Interest Volkswagen Factors Weigh in
                        Favor of Retransferring the Case Back to Waco

        The public interest Volkswagen factors are: “(1) the administrative difficulties flowing

from court congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws [or in] the application of foreign law.” In re

Volkswagen, 545 F.3d at 315 (citation omitted). Here, the totality of these factors weigh in favor

of retransferring the case to Waco.

        The “administrative difficulties” favor weighs strongly in favor of transfer to Waco,

because as described herein there are considerable “administrative difficulties flowing from court

congestion” in the Austin courthouse. Because the Austin courthouse is unavailable for trial in

June, this case can only move forward as scheduled in the Waco courthouse. Because this Court

is “extremely busy and has at least one trial scheduled every month from now through 2022,”

delaying this trial would mean either a significant delay in the resolution of Freshub’s claims or

the Court significantly reworking its current docket. VLSI Tech., 2020 WL 8254867, at *5. And

because “the delay associated with holding the trial in Austin is not the ‘garden variety’ delay

associated with transfer,” this factor weighs in favor of transfer back to Waco where the case was

originally filed. Id.

        The remaining factors–local interest in deciding the case at home, the familiarity of the

forum with the governing law, and problems associated with conflict of law—are neutral.

Indeed, the fact Whole Foods is headquartered in Austin is not enough to militate against

transfer, especially since Defendants believe evidence regarding Whole Foods is irrelevant. See

Dkt. No. 178 at 7-8.




                                                 8
        Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 10 of 11




        As such, the totality of the public interest factors favor transferring the case back to

Waco.

IV.     CONCLUSION

        For at least the forgoing reasons, Freshub respectfully request this Court retransfer this

case back to the Waco Division.

                                                          Respectfully submitted

 Dated: May 7, 2021                                   By: /s/ Lisa Kobialka
                                                          Paul J. Andre (pro hac vice)
                                                          Lisa Kobialka (pro hac vice)
                                                          James Hannah (pro hac vice)
                                                          KRAMER LEVIN NAFTALIS
                                                          & FRANKEL LLP
                                                          990 Marsh Road
                                                          Menlo Park, CA 94025
                                                          Telephone: (650) 752-1700
                                                          Facsimile: (650) 752-1800
                                                          pandre@kramerlevin.com
                                                          lkobialka@kramerlevin.com
                                                          jhannah@kramerlevin.com

                                                          John Palmer
                                                          Texas Bar No. 15430600
                                                          NAMAN HOWELL SMITH
                                                          & LEE PLLC
                                                          400 Austin Ave., Suite 800,
                                                          P.O. Box 1470
                                                          Waco, TX 76701
                                                          Telephone: (254) 755-4100
                                                          Facsimile: (254) 754-6331
                                                          palmer@namanhowell.com

                                                          Attorneys for Plaintiffs
                                                          FRESHUB, INC. and FRESHUB, LTD.




                                                  9
       Case 1:19-cv-00885-ADA Document 194 Filed 05/07/21 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on May 7, 2021, the foregoing document was filed

electronically with the Clerk of Court using the Court’s CM/ECF system, which will send a

Notice of Electronic Filing on all counsel of record for all other parties who have appeared in

this action on the date of such service.

                                                     /s/ Lisa Kobialka
                                                     Lisa Kobialka




                                                10
